Citation Nr: 0321093	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from July 
1956 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in July and 
November 1999, that, among other things, denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a ventral hernia.

The Board notes that in the July 1999 RO rating decision, 
entitlement to a compensable disability rating for the 
veteran's service-connected inguinal hernia was denied.  The 
veteran received notice of this rating decision on July 28, 
1999.  The RO did not receive any indication that the veteran 
disagreed with this decision until a VA Form 9, Appeal to the 
Board of Veterans' Appeals, was received by the RO on August 
16, 2000, in which the veteran appeared to express his 
disagreement with the noncompensable disability rating 
assigned to his service-connected inguinal hernia.  However, 
because the August 2000 VA Form 9 was received more than one 
year after the RO had mailed notice of the July 1999 rating 
decision to the veteran, the Board finds that the issue of 
entitlement to a compensable disability rating for the 
veteran's service-connected inguinal hernia is not currently 
before the Board on appeal.  See 38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. § 20.200 (2002) (an appeal to the 
Board consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2002) (to be considered timely, a notice of 
disagreement must be filed within one year from the date that 
the agency of original jurisdiction mails to the claimant 
notice of the determination in question).  (Incidentally, the 
Board notes that the veteran was awarded a 10 percent 
disability rating for an inguinal hernia in an April 2001 
rating decision, and at the March 2003 hearing, the veteran 
did not assert that the inguinal hernia issue is currently 
before the Board on appeal.)


REMAND

The veteran contends that as the result of an in-service 
appendectomy, he now has a ventral hernia.  Review of the 
claims file suggests that entitlement to service connection 
for a ventral hernia was previously denied in a final 
decision.  Therefore, the ventral hernia claim may now be 
reopened only if new and material evidence has been submitted 
since the last final disallowance.  See 38 U.S.C.A. §§  5108, 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002) 
; 38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).
  
Review of the claims file does not reflect that the veteran 
has been properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case since the claim to reopen was 
filed prior to August 2001, the implementing regulations are 
also effective November 9, 2000.  In this case, therefore, 
the VCAA and its implementing regulations are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  At no time 
did the RO send a letter to the veteran telling him what was 
needed to substantiate these claims and whose responsibility 
it would be to obtain such evidence.  At the March 2003 
hearing, the Board attempted to correct this procedural 
deficiency.  However, caselaw rendered since that date has 
held that the Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, as a result of the change in the law brought about 
by the VCAA and the lack of proper notification of that 
change to the veteran, the Board is constrained to remand 
this case for compliance with the notice and duty to assist 
provisions contained in this law.  In addition, because the 
RO has not yet considered whether any additional development 
is required under the VCAA, the Board further finds that it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Also, additional evidentiary development is required.  It 
appears that the veteran's original claims file was lost, 
apparently while in VA custody, sometime prior to July 1998.  
The claims file indicates that the RO had requested the 
veteran's claims file from the VA Records Management Center 
(RMC) in July 1998 and August 1998.  The RO was informed by 
the RMC in August 1998 that the file was not of record at the 
RMC.  The RO again requested a copy of the veteran's claims 
file from the RMC in January 1999, March 1999, and in April 
1999.  It is unclear whether the RMC responded to these 
additional requests, but a subsequent undated notation in the 
claims file indicates that the veteran's claims file was 
actually located at the VA Records Processing Center (RPC).  
While it is unclear whether the RO made a further request for 
the veteran's claims file from the RPC, it appears that the 
RO notified the veteran in July 1999 that his original claims 
file had yet to be located at VA's file retirement facility.  
The RO further informed the veteran that the RO was 
attempting to reconstruct his claims file until the RO 
received the actual claims folder, and advised the veteran to 
submit a copy of anything that he may have received from VA.  
However, the Board notes that it is unclear what further 
attempts the RO made to reconstruct the veteran's original 
claims file.  Furthermore, it is unclear whether the veteran 
was ever specifically notified by the RO that his original 
claims file was still missing, or of the attempts that the RO 
had made to reconstruct the claims file.  


The Board notes that, regardless of whether the veteran's 
original claims file was lost at the RO or at the RPC, the 
fact remains that the original folder was lost apparently due 
to no fault of the veteran.  Thus, a remand is required so 
that the RO can make another attempt to locate or reconstruct 
the veteran's claims file as thoroughly as possible and re-
adjudicate the claim.  Although the veteran is not 
responsible for the missing claims folder, his assistance (as 
well as the assistance of his representative) in rebuilding 
the record is essential.  

Therefore, upon remand, RO should first attempt to associate 
pertinent VA documents with the reconstructed claims file.  
The Board notes that the claims file suggests that the 
veteran's ventral hernia claim was previously denied in a 
rating action issued prior to July 1999.  However, the record 
is devoid of any VA documents issued prior to 1998.  VA 
documents, such as prior rating decisions and statements of 
the case, are pertinent to the issues of whether the 
veteran's ventral hernia claim was, in fact, finally denied, 
the basis on which any prior ventral hernia claim was 
previously decided, and if the veteran received notice of any 
prior rating decisions and of his appellate rights.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).  Therefore, an attempt should be made to 
associate any pertinent VA documents issued prior to 1998 
with the claims file.  

It is also unclear what evidence was of record at the time 
that any prior final denials on the issue of entitlement to 
service connection for a ventral hernia were issued.  Review 
of the reconstructed claims file indicates that service 
medical records, service personnel records, and pertinent 
private and VA treatment records are not included, although 
they may have once been part of the original claims file.  
Such evidence is critical to the Board's determination of 
whether new and material evidence has been received to reopen 
a previously and finally denied claim of entitlement to 
service connection for a ventral hernia.  See 38 C.F.R. 
§ 3.156(a) (2001); Manio, supra  (a prior final denial may be 
reopened only if new and material evidence has been submitted 
since the last final disallowance).  


Therefore, the Board finds that the RO's attempts to 
reconstruct the veteran's claim file should also include an 
attempt to obtain the veteran's service records.  Review of 
the claims file indicates that, in July 2000, the RO was 
informed by the National Personnel Records Center (NPRC) that 
the veteran's service medical records were on loan to VA.  
However, the veteran, in the March 2003 Board hearing, 
reported that his service medical records had been destroyed 
in a fire.  The reconstruction of the veteran's service 
medical records is especially pertinent in this case because 
it appears they may have been in the claims file at the time 
of any prior final denials on the issue of entitlement to 
service connection for a ventral hernia.  As for VA's 
obligation for obtaining the veteran's service medical 
records, the Board points out that in cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case, including 
the obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Thus, the RO should attempt to 
reconstruct the veteran's service records through alternate 
means, including specifically requesting that the veteran 
supply any service medical records that he may have in his 
possession, as well as by attempting to obtain any morning 
reports and Surgeon General's Office records.  

Furthermore, the RO should attempt to verify the veteran's 
period(s) of active military service.  In this regard, the 
Board notes that a March 2001 VA examination report suggests 
that the veteran was discharged from active duty in 1969.  
However, the veteran's representative reported at the March 
2003 hearing that the veteran had served on active duty from 
July 1956 to July 1960.  Because the veteran's exact 
period(s) of service are unclear, an attempt should be made 
to verify the veteran's period(s) of active military service.

The RO's attempt to reconstruct the veteran's claims file 
should also include an attempt to obtain any pertinent VA 
medical records which were previously part of the veteran's 
original claims file.  In this regard, the Board notes that 
the veteran reported at the March 2003 hearing that he had 
been hospitalized and had received treatment for a ventral 
hernia from the VA Medical Center (VAMC) in Albany, New York 
sometime between 1965 and 1969.  Although treatment records 
from the Albany, New York VAMC and from the Tampa, Florida 
VAMC are of record, they are dated from 1994 to 1999.  
Therefore, as the treatment records from the Albany VAMC 
dated from 1965 to 1969 are not included in the claims file, 
the RO should attempt to obtain them.  As for VA's obligation 
to secure the aforementioned records, it should be pointed 
out that VA adjudicators are charged with constructive notice 
of documents generated by VA whether in the claims file or 
not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that the veteran testified at the 
March 2003 hearing that he had received treatment for a 
hernia from a "Dr. Manzenaro" or a "Dr. Manzenarro" 
sometime between 1962 and 1964 at Stamford Hospital in 
Stamford, New York.  The veteran suggested in the March 2003 
hearing that these records were no longer available, and the 
hospital was now closed.  The undersigned informed him that a 
computer search would be made for a physician by that name.  
This was done, and it revealed no Stamford Hospital or 
"Manzenaro" or "Manzenarro" in the Stamford, New York, 
area.  Therefore, nothing further can be done at this time 
regarding this evidence.  The veteran is advised that it is 
his responsibility to provide sufficient identifying 
information to VA before VA's responsibility to request 
records is triggered.  If, at some point in the future, he 
learns additional information about the possible whereabouts 
of these treatment records, or the location of this 
physician, he should inform VA of that fact, and appropriate 
action will be taken at that time.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
and he should be advised of the one-year 
period for response set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should again attempt to 
obtain the veteran's original claims 
file from the VA RMC or RPC, or any 
other relevant office.  A search for the 
claims file at the RO should also be 
conducted.    

3.  If the original claims file cannot 
be obtained, the RO should attempt to 
thoroughly reconstruct it.  The RO 
should document its efforts to inform 
the veteran that his claims folder has 
been lost and reconstructed during the 
pendency of this appeal. The RO should 
also afford the veteran and his 
representative the opportunity to 
supplement the record by providing 
copies of any pertinent records or 
documents which they may possess, 
including copies of any pertinent 
records or documents which may have been 
included in the original claims file.   
If certain medical records or documents 
cannot be reconstructed, that fact 
should be documented in the claims file, 
and the veteran and his representative 
informed in writing.

4.  The RO should attempt to obtain 
copies of all pertinent VA documents, 
including rating decisions, statements 
of the case, supplemental statements of 
the case, and hearing transcripts, 
issued prior to 1998.  

5.  The RO should contact the NPRC and 
the veteran's service department to 
determine whether any copies of the 
veteran's service medical records are 
available, and to obtain a copy of the 
veteran's DD Form 214.  An attempt 
should also be made to obtain copies of 
any pertinent morning reports or Surgeon 
General's Office reports, as well as any 
records pertinent to the veteran's in-
service hospitalization or to treatment 
on the U.S.S. Albany.   The RO should 
also verify the veteran's period(s) of 
active duty.

6.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers from whom he has received 
treatment for a ventral hernia whose 
records were included in the original 
claims file.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review, 
including VA treatment records from the 
Albany, New York VAMC dated from 1965 
through 1969.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
specifically notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

7. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  If the benefit sought remains 
denied, a SSOC should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




